                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION


ALEXANDRA GILHAM,                                   )
                                                    )
       Plaintiff,                                   )
                                                    ) Case No. 20-cv-00622-BP
vs.                                                 )
                                                    )
STATE FARM MUTUAL                                   )
AUTOMOBILE INSURANCE                                )
COMPANY,                                            )
                                                    )
       Defendant.                                   )


                               CLERK’S ORDER OF DISMISSAL

       On the 3rd day of December 2020, the parties herein having filed a Stipulation For

Dismissal With Prejudice pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure,

       IT IS ORDERED that plaintiff’s complaint is hereby dismissed with prejudice. Each

party to bear its own costs.



                                            AT THE DIRECTION OF THE COURT

                                            Paige Wymore-Wynn, Clerk of Court
                                                   /s/ Kelly McIlvain
                                                   Deputy Clerk



Date: December 11, 2020




           Case 4:20-cv-00622-BP Document 20 Filed 12/11/20 Page 1 of 1
